JONES, Justice:
This is an eminent domain case from Pearl River County.
The juries in the eminent domain court and in the circuit court found damages in the same amount, to-wit: $4,900. The Commission appeals and we affirm.
The legal question here presented is settled by the opinion in Mississippi State Highway Commission v. Gipson et al., 240 So.2d 620, which opinion was rendered on the 2nd day of November, 1970.
As to the amount of the judgment, we have read and considered the evidence showing the amount of land taken, and the disadvantages to that part left arising from the construction of the proposed road, and *620while perhaps the judgment is somewhat more than some members of the Court would have allowed, we cannot say that it is so excessive as to evidence, bias or prejudice on the part of the juries, (one of which went upon the property and viewed it), nor is it so excessive in our opinion as to require a reversal for a new trial.
Affirmed.
ETHRIDGE, C. J., and PATTERSON, INZER and ROBERTSON, JJ., concur.